Richardson, C. J.
delivered the opinion of the court.*
A long series of well considered decisions seems to us to have settled the question, which this case presents. And in our opinion it must now be considered as a well established rule, that in a count for slander by words, the words themselves must be set out, and be set out, *292jf it be required to make them intelligible, with proper inuendoes and a 'sufficient explanation.
It is true, there are found in the books, forms of general counts in slander, where the words are not set out, But if we except the ease of Nye v. Otis, 8 Mass. Rep. 122, no adjudged case is found in the books sustaining such a count. And in that case we find nothing stated which tends in any degree to show the propriety of sustaining such a count ; nor is there any attempt to reconcile that decision with the numerous cases found in the books, which seem to establish a different rule. It is there said that such a count is not prejudicial to the defendant. But down to the time of that decision it seems generally to have been supposed that it was of some importance to the defendant to know the certainty of the charge he veas to meet.
We are of opinion, that as the verdict has been taken in this case on all the counts, and the general count is insufficient, the judgment must be arrested.

Parker, 3. haying been of counsel did not sit.